EXHIBIT 10.1(b)
 

 BANK OF OKLAHOMA N.A.   Jane P. Faulkenberry    Senior Vice President  Bank of
Oklahoma Tower  918-588-6272  P 0. Box 2300 FAX: 918-280-3368  Tulsa, Oklahoma
74192 Jfaulkenberry@bokf.com 



January 1, 2004


Ms. Debra Roe
Chief Financial Officer
The Monarch Cement Company
449 1200 Street
Humboldt, KS 66748


RE:  Second Amendment to Agreement dated January 1, 2001 between The Monarch
Cement Company ("Borrower") and Bank of Oklahoma, N.A. ("Lender") in the
aggregate amount of $35,000,000 (the "Loan Agreement"), as amended by First
Amendment dated December 31, 2002.


Dear Debbie:


Bank of Oklahoma, N.A. ("Lender") is pleased to renew the $10,000,000 Revolving
Line of Credit ("Revolving Line") subject to the terms of this letter amendment
("Second Amendment").


Section 2 of the Loan Agreement is hereby deleted and replaced with the
following:


1.  The Revolving Line.  Lender agrees to loan Borrower up to $10,000,000 as
Borrower may from time to time request as evidenced by a promissory note in the
form attached as Exhibit A, maturing on December 31, 2004 (which together with
any extensions, renewals and changes in form thereof, is hereinafter referred to
as the "Line Note").  Advances under the Line Note shall be used for working
capital and general corporate purposes, including issuance of letters of credit.


    1.1.  Provided there is no Event of Default, Borrower may advance, pay down,
and re-advance funds on the Line Note.


    1.2.  Letters of Credit shall be issued pursuant to Lender's standard
procedure, upon receipt by Lender of an application; provided that (a) no event
of default has occurred and is continuing, and (b) the requested letter of
credit will not expire after the maturity date of the Line Note.  Borrower shall
pay all standard fees and costs charged by Lender in connection with the
issuance of Letters of Credit.  Lender shall be reimbursed for drawings under
the Letters of Credit either by Borrower or by an advance on the Line Note.


    1.3.  Borrower may prepay the Revolving Line in whole or part at any time
without penalty.


    1.4.  Interest shall accrue and be payable quarterly as set forth in the
Line Note at a floating interest rate of J.P. Morgan Chase prime rate less
.75%.  The outstanding principal balance plus accrued interest shall be payable
at maturity date of December 31, 2004.


TERMS AND CONDITIONS:  Unless otherwise agreed to in writing by Lender, all
terms and conditions, representations, and warranties of Borrower in the Loan
Agreement, as amended, remain in full force and effect.  In addition to the
terms of the Loan Agreement, as amended, Borrower consents to the provisions of
the Term Note and the Line Note; provided however, that to the extent any
conflict exists between the Loan Agreement and the Notes, then the Loan
Agreement shall be controlling.                                  
 

 LENDER   BORROWER      Bank of Oklahoma, N.A.  The Monarch Cement Company    
 By:  /s/ Jane Faulkenberry  By: /s/ Walter H. Wulf, Jr.  Name: Jane
Faulkenberry  Name: Walter H. Wulf, Jr.  Title: Senior Vice President  Title:
President

 
 

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE
 
Principal
$10,000,000.00
Loan Date
01-01-2004
Maturity
12-31-2004
Loan No
52969000002
Call /  Coll
Account
Officer
071
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

                             

 Borrower:      The Monarch Cement Company (TIN: 48-0340590)   Lender:      Bank
of Oklahoma, N.A.      P.O. Box 1000    Healthcare Banking - 8th Floor  
 Humboldt, KS 66748-0900    P.O. Box 2300         Tulsa, OK 74192 

                                                                    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Principal Amount:$10,000,000.00   Initial Rate: 3.250%  Date of Note: January
1, 2004

 
PROMISE TO PAY. The Monarch Cement Company ("Borrower") promises to pay to Bank
of Oklahoma, N.A. ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Ten Million & 00/100 Dollars ($10,000,000.00)
or so much as may be outstanding, together with interest on the unpaid
outstanding principal balance of each advance. Interest shall be calculated from
the date of each advance until repayment of each advance.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on December 31, 2004. In addition, Borrower
will pay regular quarterly payments of all accrued unpaid interest due as of
each payment date, beginning March 31, 2004, with all subsequent interest
payments to be due on the same day of each quarter after that. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; and then to any unpaid collection
costs. The annual interest rate for this Note is computed on a 365/360 basis;
that is, by applying the ratio of the annual interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. Borrower will pay Lender at
Lender's address shown above or at such other place as Lender may designate in
writing.
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the JP Morgan
Chase Bank Prime Rate (the "Index"). The Index is not necessarily the lowest
rate charged by Lender on its loans. If the Index becomes unavailable during the
term of this loan, Lender may designate a substitute Index after notice
to Borrower. Lender will tell Borrower the current Index rate upon Borrower's
request. The interest rate change will not occur more often than each day.
Borrower understands that Lender may make loans based on other rates as well.
The Index currently is 4.000% per annum. The interest rate to be applied to the
unpaid principal balance of this Note will be at a rate of 0.750 percentage
points under the Index, resulting in an initial rate of 3.250% per
annum.  NOTICE: Under no circumstances will the interest rate on this Note
be more than the maximum rate allowed by applicable law.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender, All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: Bank
of Oklahoma, N.A., P.O. Box 268800 Oklahoma City, OK 73126-8800.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, Lender, at its option, may, if permitted under applicable law,
increase the variable interest rate on this Note to 18.000% per annum. The
interest rate will not exceed the maximum rate permitted by applicable law.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
 
Payment Default. Borrower fails to make any payment when due under this Note.

 
Other Defaults. Borrower falls to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower, subject to the change in ownership
provision of the January 1, 2001 Agreement.

 
Adverse Change. A material adverse change occurs in Borrower's financial
condition.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
GOVERNING LAW. This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Oklahoma. This Note has
been accepted by Lender in the State of Oklahoma.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $23.00 if Borrower
makes a payment on Borrower's loan and the check or other payment order
including any preauthorized charge with which Borrower pays is later dishonored.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.
COLLATERAL. This loan is unsecured.
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests
 
 

--------------------------------------------------------------------------------

 
 

   PROMISSORY NOTE    Loan No: 52969000002  (Continued)  Page 2

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

be confirmed in writing. Borrower agrees to be liable for all sums either: (A)
advanced in accordance with the instructions of an authorized person or (B)
credited to any of Borrower's accounts with Lender. The unpaid principal balance
owing on this Note at any time may be evidenced by endorsements on this Note or
by Lender's internal records, including daily computer print-outs. Lender will
have no obligation to advance funds under this Note if: (A) Borrower or any
guarantor is in default under the terms of this Note or any agreement that
Borrower or any guarantor has with Lender, including any agreement made in
connection with the signing of this Note; (B) Borrower or any guarantor ceases
doing business or is insolvent; (C) any guarantor seeks, claims or otherwise
attempts to limit, modify or revoke such guarantor's guarantee of this Note or
any other loan with Lender; (D) Borrower has applied funds provided pursuant to
this Note for purposes other than those authorized by Lender.
PAYMENTS. PAYMENTS SHOULD BE REMITTED TO: Bank of Oklahoma, P.O. Box 268800,
Oklahoma City, OK 73126-8800.
PRIOR NOTE. This Promissory Note is an extension, renewal and/or modification of
the Promissory Note dated December 31, 2002, in the principal amount of
$10,000,000.00, from the Borrower to Lender.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: Bank of Oklahoma,
N.A. P.O. Box 2864 Tulsa, OK 74101-2864
GENERAL PROVISIONS. Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them. Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor. Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any part or guarantor or collateral; or impair, fail to realize upon or perfect
Lender's security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone. All such parties
also agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD All THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:
 
 
 
THE MONARCH CEMENT COMPANY
By: /s/ Walter H. Wulf, Jr.
      Walter H. Wulf, Jr., President of The Monarch
      Cement Company
 